NUMBER 13-13-00644-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


      IN RE OLD AMERICAN COUNTY MUTUAL FIRE INSURANCE
                          COMPANY


                    On Petition for Writ of Mandamus and
                        Motion for Temporary Relief.


                                       ORDER

    Before Chief Justice Valdez and Justices Rodriguez and Garza
                          Per Curiam Order

      Relator, Old American County Mutual Fire Insurance Company, filed a petition for

writ of mandamus and motion for temporary relief in the above cause on November 20,

2013. The Court, having examined and fully considered the motion for temporary relief,

is of the opinion that said motion should be granted. The motion for temporary relief is

hereby GRANTED, and the trial court proceedings are ordered STAYED pending further

order of this Court, or until the case is finally decided. See TEX. R. APP. P. 52.10(b)

(“Unless vacated or modified, an order granting temporary relief is effective until the
case is finally decided.”). The Court requests that the real parties in interest, Jose

Angel Cavazos, individually and as next friend to Sergio Javier Cavazos, and Lynette

Garza, by and through counsel, file a response to the petition for writ of mandamus on

or before the expiration of ten days from the date of this order. See id. R. 52.4, 52.8.

       IT IS SO ORDERED.


                                                               PER CURIAM

Delivered and filed the 21st
day of November, 2013.




                                                2